Exhibit 10.22 ACETO CORPORATION SUPPLEMENTAL EXECUTIVE DEFERRED COMPENSATION PLAN AMENDED AND RESTATED EFFECTIVE DECEMBER 8, 2008 ACETO CORPORATION SUPPLEMENTAL EXECUTIVE DEFERRED COMPENSATION PLAN TABLE OF CONTENTS ARTICLE 1 AMENDMENT AND RESTATEMENT; INTRODUCTION; PURPOSE 3 ARTICLE 2 DEFINITIONS 3 ARTICLE 3 PARTICIPATION 6 ARTICLE 4 DEFERRAL ELECTIONS/EMPLOYER CONTRIBUTIONS 7 ARTICLE 5 ACCOUNTS/VESTING/BENEFITS 10 ARTICLE 6 DISTRIBUTIONS 12 ARTICLE 7 PLAN ADMINISTRATION 16 ARTICLE 8 AMENDMENT AND TERMINATION 18 ARTICLE 9 MISCELLANEOUS 20 2 ARTICLE 1 AMENDMENT AND RESTATEMENT; INTRODUCTION; PURPOSE OF PLAN 1.01Introduction; Purpose; Compliance With Code Section 409A.Aceto Corporation (“Aceto” or the “Company”) hereby amends and restates the Aceto Corporation Supplemental Executive Deferred Compensation Plan (the “Plan”).The primary purpose of the Plan is to provide a program of deferred compensation for a select group of management or highly compensated employees who meet the participation requirements set forth herein. As such, the Plan is intended to be a “top hat” plan, which is unfunded for purposes of Title I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and to be exempt from any ERISA provision that is deemed inapplicable to an unfunded plan. This Plan is also intended to comply in form and operation with the requirements of Code section 409A and its corresponding regulations and shall be interpreted in a manner consistent with such Code section and regulations.Any reference in the Plan to Treas. Reg. 1.409A shall be deemed to be a reference to the final regulations issued on April 17, 2007. Except as specifically provided herein, the provisions of this Plan shall only apply to those individuals who are Eligible Employees of the Company on or after the Effective Date.Except as specifically provided for herein, the rights and benefits, if any, of former Eligible Employees of the Company whose employment terminated prior to the Effective Date, shall be determined under the provisions of the Plan, as in effect from time to time prior to that date. 1.02Transition Rules.The transition relief provided in the Preamble to Treas. Reg. 1.409A Decision 9321 published April 17, 2007 shall apply to the extent applicable.
